Cockrill, C. J. Gersche, a pauper and non-resident of Clark county, was run over by a railroad train, at Arkadelphia, in that county, and his leg crushed; and he was taken on the train to Hope, in Hempstead county, the nearest place to a surgeon, and was there treated and his leg amputated by Dr. Cantrell, who afterwards presented to the county court of Clark county a bill for his services. His bill was rejected and he appealed to the circuit court, where the judgment of the county court was affirmed, and he appealed to this court.  X. County's lia"bility for services to pauper.  It is the established construction of our statutes, for the aid of the poor, that they imply no promise by the county to pay for services rendered by a physician or surgeon, even in cases of emergency, if there has been no judicial ascertainment that-the person cared for is a pauper. Lee county v. Lackie, 30 Ark., 764; Prewett v. Mississippi county, 38 Id., 213. Gunn’s case in 3 Ark., 427, and Brem’s case in 9 Id., 240, were not pauper cases, and the law under which they were determined was long ago repealed. It would seem that humanity required that the statute should make some provision fo» emergencies arising when the county court is not in session, at least, but it has not done so, and it is not the- province of the courts to extend even the beneficial design of such statutes to cases not within their provisions. Mansfield v. Sac county, 60 Iowa, 11.  2 same: Presumption, etc.  The judgment is right, for another reason. Relief is most - . . , ■commonly given, to the poor and indigent as a chanty, and by no class more frequently than by physicians. It is not to be presumed as -a matter of law, that the physician intends to charge his charity practice ultimately to the account of the county that might perhaps have been made liable for the maintenance of the poor patient. The presumption is that he bestowes his services as a gratuity, or looks to the patient for his pay; and when such is his intent when rendering the service, he cannot afterwards change the account and charge the county with liability. Blakeslee v. Directors, etc., 102 Pa. St., 274. There is nothing in the agreed statement of facts in this case to indicate that the surgeon expected to charge the county when his services were required. Affirm.